Citation Nr: 1025972	
Decision Date: 07/13/10    Archive Date: 07/19/10

DOCKET NO.  09-30 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to a disability rating in excess of 70 percent 
evaluation for service-connected posttraumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, Spouse, Daughter


ATTORNEY FOR THE BOARD

J. Meawad


INTRODUCTION

The Veteran served on active duty from January 1968 to January 
1970.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2008 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, that denied the above claim.

In March 2010, the Veteran was afforded a personal hearing before 
the undersigned.  A transcript of the hearing is of record.  


FINDING OF FACT

The Veteran's PTSD is manifested by occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 70 percent for 
service-connected PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Codes 9411, 
9440 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the various 
disabilities.  Id.  It is necessary to evaluate the disability 
from the point of view of the veteran working or seeking work, 38 
C.F.R. § 4.2, and to resolve any doubt regarding the extent of 
the disability in the veteran's favor.  38 C.F.R. § 4.3.  


Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

In considering the severity of a disability, it is essential to 
trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41.  Consideration of the whole-recorded history is necessary 
so that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. §§ 4.2; Peyton v. Derwinski, 1 
Vet. App. 282 (1991).  

While the regulations require review of the recorded history of a 
disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an increase 
in the disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations, which are potentially 
applicable, based upon the assertions and issues raised in the 
record and to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Service connection for PTSD was granted in an August 2003 rating 
decision.  In the October 2008 rating decision on appeal, the RO 
denied an increased rating higher than the assigned 70 percent 
for the Veteran's PTSD.  

The Veteran's service-connected PTSD is currently rated under 38 
C.F.R. § 4.130, Diagnostic Code 9411.  Anxiety disorders, which 
include PTSD, are rated under the criteria set forth in 
Diagnostic Code 9440.  Under this criteria, a 100 percent rating 
is warranted if there is total occupational and social 
impairment, due to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; gross inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory loss 
for names of close relatives, own occupation or own name.


A 70 percent rating is warranted when there is occupational and 
social impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a worklike setting); inability to establish and maintain 
effective relationships. 

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's capacity 
for adjustment during periods of remission.  The rating agency 
shall assign an evaluation based on all the evidence of record 
that bears on occupational and social impairment rather than 
solely on the examiner's assessment of the level of disability at 
the moment of the examination.  When evaluating the level of 
disability from a mental disorder, the rating agency will 
consider the extent of social impairment, but shall not assign an 
evaluation solely on the basis of social impairment.  38 C.F.R. 
§ 4.126.

The symptoms recited in the criteria in the rating schedule for 
evaluating mental disorders are "not intended to constitute an 
exhaustive list, but rather are to serve as examples of the type 
and degree of the symptoms, or their effects, that would justify 
a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 
442 (2002).  In adjudicating a claim for an increased rating, the 
adjudicator must consider all symptoms of a claimant's service-
connected mental condition that affect the level of occupational 
or social impairment.  Id. at 443.

A Global Assessment of Functioning (GAF) rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health illness.  
Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic 
and Statistical Manual of Mental Disorders (4th ed.1994).

A GAF of 41 to 50 is defined as serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifter) or any 
serious impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).

A GAF of 61 to 70 is defined as some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional truancy or 
theft within the household), but generally functioning pretty 
well, has some meaningful interpersonal relationships.

It should also be noted that use of terminology such as 
"moderate" by VA examiners or other physicians, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 C.F.R. 
§§ 4.2, 4.6.

Following a careful review of the record, the Board finds that 
the criteria for a rating higher than 70 percent are neither 
approximated nor met.  The relevant post-service VA medical 
treatment records show the Veteran consistently exhibited 
symptoms of severely impaired functioning across all areas, 
withdrawal from family, lack of socialization, and no recreation 
or exercise.  The Veteran has continually denied having audio or 
visual hallucinations, suicidal or homicidal ideation, or mania.  
The Veteran was found to be alert and fully oriented and his 
cognitive functioning was unchanged from baseline.  The Veteran 
complained of having intrusive memories of military trauma that 
affected his mood, sleep, marriage, and behavior.  

During the September 2008 VA examination, the Veteran reported 
that he had been married for 34 years and worked for the same 
company for over 38 years.  The Veteran stated that he became 
angry when his boss asked him to do something he did not want to 
do.  He complained of having anger problems and thoughts of 
violent acts, though he did not carry them out.  He stated that 
his family life is not good and he had very few social 
relationships or activities, just went to church.  Mental status 
examination showed no impairment of thought processes or 
communication, delusions or hallucinations, suicidal or homicidal 
ideation, memory loss, or obsessive or ritualistic behavior.  Eye 
contact was good, personal hygiene was appropriate, and he was 
oriented to person, place, time and situation.  The Veteran was 
diagnosed as having PTSD with some incremental, if marginal, 
increase in symptoms found.  The examiner commented that the 
previous GAF score of 46 was continued, though it seemed 
moderately low considering that the Veteran was still employed.  

During the March 2010 hearing, the Veteran, his wife, and his 
daughter discussed how challenging it had been dealing with the 
Veteran's PTSD over the years.  They stated that he was very 
unpredictable and anything could set him off in a rage.  They 
were very supportive of him and have continued to interact with 
him over the years, though it was difficult.  The Veteran stated 
that he worked as a mechanic and explained that management 
tolerated him and avoided disciplinary action to avoid a reaction 
from him.

In light of the foregoing, the Board finds that the evidence 
supports assignment of a 70 percent rating.  Although the 
Veteran's condition is severe, he is not totally impaired.  The 
Veteran is somewhat involved with his family, though he is 
withdrawn and his relationships are strained due to his anger 
problems, and he attends church.  Significantly, the Veteran is 
employed as a mechanic and, although the record shows that the 
Veteran has been reprimanded for insubordination, he is able to 
work full time.  There is no indication that the Veteran's PTSD 
has resulted in total occupational and social impairment.  In 
addition, mental status examination during the September 2008 
examination did not demonstrate that the Veteran's symptoms met 
the criteria for a total evaluation for PTSD.  There was no 
evidence that he had gross impairment in thought processes or 
communication; persistent delusions or hallucinations; gross 
inappropriate behavior; persistent danger of hurting himself or 
others; intermittent inability to perform activities of daily 
living; disorientation to time or place; or memory loss for names 
of close relatives, own occupation or own name.  Accordingly, the 
preponderance of the evidence is against a rating higher than 70 
percent for the Veteran's PTSD.  38 C.F.R. §§ 4.7, 4.130, 
Diagnostic Codes 9411, 9440.

The Board notes that the Veteran's representative has contended 
in correspondence of record that the Veteran's most recent 
examination was not adequate as he did not disclose pertinent 
information to the examiner that may result in an increased 
rating.  See Statement in Support of Claim dated December 2008.  
The Board finds that a new examination is not needed, however, as 
the evidence currently of record is adequate to adjudicate the 
claim.  Review of the VA examination record indicates that the 
examiner elicited medical histories from the Veteran and 
conducted the appropriate testing, and the examination report 
documents all the information needed to rate the Veteran's PTSD.  
Furthermore, although the Veteran's representative has asserted 
that the Veteran did not fully inform the VA examiner of 
pertinent information regarding his disability, the evidence does 
not suggest that a new examination would reveal "worse" 
findings for PTSD.  Review of the treatment records dating after 
the examination does not suggest that the Veteran provided an 
incomplete history or report of current symptoms and review of 
the entire record does not suggest the existence of any more 
severe symptoms that were not provided during the September 2008 
examination; rather, the Veteran's descriptions of his current 
condition is no different than the descriptions he provided at 
the time of the September 2008 examination.  Thus, as the Board 
finds there is an absence of credible, competent evidence of a 
worse condition or the inadequacy of an examination, the Board 
finds that the evidence currently of record is adequate for 
rating purposes.  

In deciding the Veteran's increased evaluation claim, the Board 
has considered whether the Veteran is entitled to an increased 
evaluation for separate periods based on the facts found during 
the appeal period.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  
The Board does not find evidence that the Veteran's PTSD should 
be increased for any separate periods based on the facts found 
during the whole appeal period.  The evidence of record in 
connection with this claim supports the conclusion that the 
Veteran is not entitled to additional increased compensation 
during any time within the appeal period.

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as required by 
law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.  The preponderance is against the Veteran's claim, and it 
must be denied.

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

For an increased-compensation claim, section 5103(a) requires, at 
a minimum, that the Secretary (1) notify the claimant that to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment; (2) 
provide examples of the types of medical and lay evidence that 
may be obtained or requested; (3) and further notify the claimant 
that "should an increase in disability be found, a disability 
rating will be determined by applying relevant [DC's]," and that 
the range of disability applied may be between 0% and 100% 
"based on the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment."  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom. 
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The RO provided the appellant substantially compliant pre-
adjudication notice by a letter dated in August 2008.  

VA has obtained service treatment records, assisted the appellant 
in obtaining evidence, afforded the appellant physical 
examinations, obtained medical opinions as to the etiology and 
severity of disabilities, and afforded the appellant the 
opportunity to give testimony before the Board.  All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the appellant's claims file; and the 
appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claim at this time.


ORDER

Entitlement to a disability rating in excess of 70 percent 
evaluation for service-connected PTSD.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


